             Case 2:17-cv-02530-JWB Document 82 Filed 01/24/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DEMI R. TRIMBLE,                               )
                                               )
Plaintiff,                                     )
                                               )
        v.                                     )        Case No.: 2:17-cv-02530-JWB-GEB
                                               )
UNIVERSITY OF KANSAS                           )
HOSPITAL AUTHORITY, et al.,                    )
                                               )
Defendants.                                    )

JOINT MOTION FOR EXTENSION OF TIME AND AMENDMENT OF SCHEDULING
                             ORDER

        COME NOW the parties, by and through their respective counsel of record, and

respectfully requests an Order from this court extending the current deadline of February 1,

2019, to complete discovery through and including February 18, 2019, and for an order

amending the current scheduling order (1) extending the deadline to file a proposed Pretrial

Order from February 8, 2019, to February 25, 2019 (2) continuing the date of the Pretrial

Conference from February 14, 2019, to a date to be later set by the Court and counsel; and (3)

extending the deadline to file dispositive motions from March 8, 2019, to March 25, 2019. In

support of this motion, the parties state as follows:

    1. On October 22, 2018, upon a discovery conference with the parties, the Court entered an

        order extending the deadlines for filing expert reports, for completing discovery, for

        submitting a proposed Pretrial Order, and for filing dispositive motions, as well as

        continuing the date of the Pretrial Conference. (Doc. #77.)

    2. The parties have diligently worked to complete discovery within the time set by the

        Court.
              Case 2:17-cv-02530-JWB Document 82 Filed 01/24/19 Page 2 of 3




     3. The parties agree that the necessity remains to take a number of depositions prior to the

          close of discovery.

     4. Counsel for Plaintiff notified Defendants that he had been informed that February 18,

          2019, is the first available date on which Plaintiff’s parents are available for their

          depositions.

     5. Defendants agreed to Plaintiff’s parents’ request to delay their depositions until February

          18, 2019, for their convenience, only if the Court permitted.

     6. The parties agree that the requested extension will necessitate a like extension on the

          remaining pretrial deadlines.

     7. This request is made for the purpose of due diligence and not for the purpose of causing

          any unnecessary delay.

          WHEREFORE, Plaintiff and Defendants move for this Court to enter an Order extending

or continuing the following deadlines and other dates of note as outlined below:

               Deadline                              Current Date        New Date.
              Close of Discovery                    February 1, 2019    February 18, 2019
              Proposed Pretrial Order               February 8, 2019    February 25, 2019
              Pretrial Conference                   February 14, 2019   TBD
              Dispositive Motions                   March 8, 2019       March 25, 2019

The parties also move for this Court to set a telephone conference for the purpose of determining

a new date for the Pretrial Conference, and for any other relief this Court deems just and

equitable.




                                               (Signatures on following page)


Trimble v. UKHA et al.                                       2 of 3
Case No. 2:17-cv-02530-JWB-GEB
Joint Mot. for Ext. of Time & to Amend Sched. Ord.
             Case 2:17-cv-02530-JWB Document 82 Filed 01/24/19 Page 3 of 3




     Respectfully Submitted,

     CORNERSTONE LAW FIRM                                        LATHROP GAGE, LLP

By: /s/ Joshua P. Wunderlich                                  By: /s/ Rosalee M. McNamara
   Joshua P. Wunderlich D. Kan. #78506                           Rosalee M. McNamara D. Kan. #70006
   j.wunderlich@cornerstonefirm.com                              rmcnamara@lathropgage.com
   Megan L. Stiles         D. Kan. #78642                        Amanda Sisney          KS #25866
   m.stiles@cornerstonefirm.com                                  asisney@lathropgage.com
   8350 N. St. Clair Ave. Suite 225                              2345 Grand Blvd.
   Kansas City, Missouri 64151                                   Kansas City, Missouri 64108
   Telephone          (816) 581-4040                             Telephone        (816) 460-5604
   Facsimile          (816) 741-8889                             Facsimile        (816) 753-1536

     ATTORNEYS FOR PLAINTIFF                                     Thomas F. Hurka         Pro Hac Vice
                                                                 thomas.hurka@morganlewis.com
     POLSINELLI PC                                               Gabriel Shechter        Pro Hac Vice
                                                                 gabriel.shechter@morganlewis.com
By: /s/ Henry Thomas                                             MORGAN, LEWIS & BOCKIUS
   Eric Packel             KS #23070                             77 W. Wacker, 5th Floor
   epackel@polsinelli.com                                        Chicago, Illinois 60601
   Henry Thomas            KS #26246
   hthomas@polsinelli.com                                        COUNSEL FOR DEFENDANT
   900 W. 48th Pl., Suite 900                                    ARAMARK SERVICES, INC.
   Kansas City, Missouri 64112
   Telephone         (816) 753-1000
   Facsimile         (816) 753-1536

     COUNSEL FOR DEFENDANT
     UNIVERSITY OF KANSAS
     HOSPITAL AUTHORITY




Trimble v. UKHA et al.                               3 of 3
Case No. 2:17-cv-02530-JWB-GEB
Joint Mot. for Ext. of Time & to Amend Sched. Ord.
